DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 5-6 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 5 states that the predetermined map data define at least one calibration point within a curve of the impedance, in particular the imaginary part of the impedance, wherein an additional detection of the state of charge by current integration is calibrated when the calibration point is exceeded.  However, it is unclear if the curve of the impedance is required to be an imaginary part of the impedance, as suggested by the phrase “in particular” or if it can may be any part of the impedance.  Appropriate correction is required.  Dependent claim 6 is consequently rejected due to its dependence on claim 5.  Also, claims 16-18 are rejected because they recite substantially the same subject matter as claim 2 and therefore include this indefiniteness issue.
	Claim 6 states that wherein a local or absolute maximum of an electrical capacitance C, in particular of the capacitor (C1) in the equivalent circuit diagram, is used as the at least one calibration point, wherein the local or absolute maximum of the capacitance (C1) is at between 70% and 90%, for example, in particular approximately 80% state of charge of the at least one battery cell.  However, the limitations “the capacitor (C1)” and “the equivalent circuit diagram” lack sufficient antecedent basis.  These limitations are introduced in claim 4 but claim 6 depends on claim 5.  Additionally, it is unclear the electrical capacitance C is required to be the capacitance of the capacitor (C1) in the equivalent circuit diagram and whether the local or absolute maximum of the capacitance (C1) is approximately 80% state of the charge of the battery cell due to “in particular” phrases.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebiguchi (US 2016/0069963).

Per claim 1, Hebiguchi teaches a method for determining a state of charge of at least one battery cell, comprising:
generating an alternating current pulse in a circuit connected to the at least one battery cell (Fig. 1; electricity storage device 101; ¶41), determining an impedance of the at least one battery cell on the basis of the alternating current pulse (An AC signal is generated and supplied to the electricity storage device 101.  The resulting voltage and current at the electricity storage device 101 are obtained and a complex internal impedance Z is calculated (Fig. 1; ¶50)), and
determining the state of charge by comparing the impedance to predefined map data, wherein a relationship between the impedance and the state of charge of the at least one battery cell is determined from the predefined map data (The state of charge (SOC) of the electricity storage device 101 is inferred by referencing a data table that relates an SOC to the size of Z or a real part of Z (¶50-55)).

Per claim 2, Hebiguchi teaches the method as claimed in claim 1, wherein a real part of the impedance is compared to real part data, wherein the real part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the real part of the impedance by the real part data (¶55).

Per claim 10, Hebiguchi teaches control device for determining a state of charge of at least one battery cell, comprising: 
an output unit for outputting a command signal for generating an alternating current pulse in a circuit connected to the at least one battery cell and/or a detection unit for detecting the alternating current pulse in the circuit, and a determination unit for determining an impedance of the at least one battery cell on the basis of the alternating current pulse (An AC signal is generated and supplied to the electricity storage device 101.  The resulting voltage and current at the electricity storage device 101 are obtained and a complex internal impedance Z is calculated (Fig. 1; ¶50)), wherein
the control device is designed to determine the state of charge by comparing the impedance to predefined map data, wherein a relationship between the impedance and the state of charge of the at least one battery cell is determined from the predefined map data (The state of charge (SOC) of the electricity storage device 101 is inferred by referencing a data table that relates an SOC to the size of Z or a real part of Z (¶50-55)).


8.	Claims 1-3, 7-10, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2018/0321326 – hereinafter “Tanaka”).

Per claim 1, Tanaka teaches a method for determining a state of charge of at least one battery cell, comprising:
generating an alternating current pulse in a circuit connected to the at least one battery cell, determining an impedance of the at least one battery cell on the basis of the alternating current pulse (An AC current is generated and supplied to a battery.  The voltage and current values at the battery are measured to calculate a complex impedance (¶53)), and
determining the state of charge by comparing the impedance to predefined map data, wherein a relationship between the impedance and the state of charge of the at least one battery cell is determined from the predefined map data (The measured complex impedance is compared to a catalog that includes complex impedance curves and their associated state of charge values.  The state of charge is determined from a stored complex impedance characteristic curve most similar to the complex impedance characteristic curve obtained by measurement.  For example, the smallest square average of the difference between ordinate values of both curves at an identical abscissa value over all abscissa values may be used to find the most similar to the complex impedance characteristic curve obtained by measurement.  Furthermore, to estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78)).

Per claim 2, Tanaka teaches the method as claimed in claim 1, wherein a real part of the impedance is compared to real part data, wherein the real part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the real part of the impedance by the real part data (¶61 and 78).

Per claim 3, Tanaka teaches the method as claimed in claim 1, wherein an imaginary part of the impedance is compared to imaginary part data, wherein the imaginary part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the imaginary part of the impedance by the imaginary part data (¶61 and 78).

Per claim 7, Tanaka teaches the method as claimed in claim 1, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell (To estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).

Per claim 8, Tanaka teaches the method as claimed in claim 7, wherein the aging map data are derived from a direct current resistance of the at least one battery cell (¶61 and 78).

Per claim 9, Tanaka teaches the method as claimed in claim 8, wherein based on the direct current resistance, a temperature-dependent and/or state-of-charge-dependent characteristic map can be determined which, as part of the aging map data, indicates the change in the relationship between the impedance and the state of charge (A measured direct-current resistance value is used to determine the state of charge (¶78)).

Per claim 10, Tanaka teaches control device for determining a state of charge of at least one battery cell, comprising: 
an output unit for outputting a command signal for generating an alternating current pulse in a circuit connected to the at least one battery cell and/or a detection unit for detecting the alternating current pulse in the circuit, and a determination unit for determining an impedance of the at least one battery cell on the basis of the alternating current pulse (An AC current is generated and supplied to a battery.  The voltage and current values at the battery are measured to calculate a complex impedance (¶53)), wherein
the control device is designed to determine the state of charge by comparing the impedance to predefined map data, wherein a relationship between the impedance and the state of charge of the at least one battery cell is determined from the predefined map data (The measured complex impedance is compared to a catalog that includes complex impedance curves and their associated state of charge values.  The state of charge is determined from a stored complex impedance characteristic curve most similar to the complex impedance characteristic curve obtained by measurement.  For example, the smallest square average of the difference between ordinate values of both curves at an identical abscissa value over all abscissa values may be used to find the most similar to the complex impedance characteristic curve obtained by measurement.  Furthermore, to estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78)).

Per claim 13, Tanaka teaches the method as claimed in claim 2, wherein an imaginary part of the impedance is compared to imaginary part data, wherein the imaginary part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the imaginary part of the impedance by the imaginary part data (¶61 and 78).

Per claim 19, Tanaka teaches the method as claimed in claim 2, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell (To estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).

Per claim 20, Tanaka teaches the method as claimed in claim 3, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell (To estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 3 and 13 are rejected under 35 U.S.C 103 as being obvious in view of Hebiguchi and Hopper et al. (US 2010/0295550 – hereinafter “Hopper”).

	Per claim 3, Hebiguchi does not explicitly teach the method as claimed in claim 1, wherein an imaginary part of the impedance is compared to imaginary part data, wherein the imaginary part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the imaginary part of the impedance by the imaginary part data.
	In contrast, Hopper teaches a battery management system wherein a state of charge is determined by consulting a look-up table that includes real and imaginary components of a complex impedance and a value of a measured temperature (¶54).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that the map data includes imaginary data.  One of ordinary skill would make such a modification for the purpose of obtaining a state of charge based on a plurality of measured data points (Hopper; ¶54).

	Per claim 13, Hebiguchi does not explicitly teach the method as claimed in claim 2, wherein an imaginary part of the impedance is compared to imaginary part data, wherein the imaginary part data are part of the map data and wherein a respective value for the state of charge of the at least one battery cell is assigned to multiple values for the imaginary part of the impedance by the imaginary part data.
	In contrast, Hopper teaches a battery management system wherein a state of charge is determined by consulting a look-up table that includes real and imaginary components of a complex impedance and a value of a measured temperature (¶54).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that the map data includes imaginary data.  One of ordinary skill would make such a modification for the purpose of obtaining a state of charge based on a plurality of measured data points (Hopper; ¶54).

11.	Claims 7-9 and 19 are rejected under 35 U.S.C 103 as being obvious in view of Hebiguchi and Tanaka.

	Per claim 7, Hebiguchi does not explicitly teach the method as claimed in claim 1, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell.
	In contrast, Tanaka teaches a battery management method wherein a state of charge is determined by measuring a complex impedance of a battery and comparing the measured complex impedance to a catalog that includes complex impedance curves and their associated state of charge values.  Furthermore, to estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that the aging map data is provided.  One of ordinary skill would make such a modification for the purpose of estimating a state of charge of a battery at a higher accuracy (Tanaka; ¶78).

Per claim 8, Hebiguchi in view of Tanaka teaches the method as claimed in claim 7, wherein the aging map data are derived from a direct current resistance of the at least one battery cell (Tanaka; ¶61 and 78).

Per claim 9, Hebiguchi in view of Tanaka teaches the method as claimed in claim 8, wherein based on the direct current resistance, a temperature-dependent and/or state-of-charge-dependent characteristic map can be determined which, as part of the aging map data, indicates the change in the relationship between the impedance and the state of charge (In Hebiguchi in view of Tanaka, a measured direct-current resistance value is used to determine the state of charge (Tanaka; ¶78)).

Per claim 19, Hebiguchi does not explicitly teach the method as claimed in claim 2, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell.
	In contrast, Tanaka teaches a battery management method wherein a state of charge is determined by measuring a complex impedance of a battery and comparing the measured complex impedance to a catalog that includes complex impedance curves and their associated state of charge values.  Furthermore, to estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that the aging map data is provided.  One of ordinary skill would make such a modification for the purpose of estimating a state of charge of a battery at a higher accuracy (Tanaka; ¶78).


12.	Claims 4, 11-12, and 14 are rejected under 35 U.S.C 103 as being obvious in view of Hebiguchi and Lee (US 2015/0197159).

Per claim 4, Hebiguchi does not explicitly teach the method as claimed in claim 1, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).

	Per claim 11, Hebiguchi is silent on a motor vehicle, comprising: a control device as claimed in claim 10, the at least one battery cell, the circuit connected to the at least one battery cell, and an electrical load which is designed to generate the alternating current pulse in the circuit connected to the at least one battery cell in response to the command signal.
	In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell (Fig. 1; Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to implement the method of Hebiguchi on a vehicle-mounted battery.  One of ordinary skill would make such a modification for the purpose of controlling operations a vehicle battery cell based on a measured electrical impedance (Lee; ¶4 and 18).

Per claim 12, Hebiguchi in view of Lee teaches the motor vehicle as claimed in claim 11, wherein the at least one battery cell is configured as a lithium iron phosphate cell (Hebiguchi; ¶43).

Per claim 14, Hebiguchi does not explicitly teach the method as claimed in claim 2, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).

13.	Claim 15 is rejected under 35 U.S.C 103 as being obvious in view of Hebiguchi and Hopper, in further view of Lee.

Per claim 15, Hebiguchi in view of Hopper does not explicitly teach the method as claimed in claim 3, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi in view of Hopper such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).


14.	Claim 20 is rejected under 35 U.S.C 103 as being obvious in view of Hebiguchi and Hopper, in further view of Tanaka.

Per claim 20, Hebiguchi in view of Hopper does not explicitly teach the method as claimed in claim 3, wherein the impedance is compared to aging map data in addition to the map data, wherein the aging map data indicate a change in the relationship between the impedance and the state of charge due to aging and/or the number of cycles of the at least one battery cell.
	In contrast, Tanaka teaches a battery management method wherein a state of charge is determined by measuring a complex impedance of a battery and comparing the measured complex impedance to a catalog that includes complex impedance curves and their associated state of charge values.  Furthermore, to estimate the state of charge with a higher accuracy, catalogs may be recorded in association with a measured direct-current resistance value, which is associated with a degradation state of the battery (¶61 and 78).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi in view of Hopper such that the aging map data is provided.  One of ordinary skill would make such a modification for the purpose of estimating a state of charge of a battery at a higher accuracy (Tanaka; ¶78).


15.	Claims 4, 11-12, and 14-15 are rejected under 35 U.S.C 103 as being obvious in view of Tanaka and Lee.

Per claim 4, Tanaka does not explicitly teach the method as claimed in claim 1, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).

	Per claim 11, Tanaka is silent on a motor vehicle, comprising: a control device as claimed in claim 10, the at least one battery cell, the circuit connected to the at least one battery cell, and an electrical load which is designed to generate the alternating current pulse in the circuit connected to the at least one battery cell in response to the command signal.
	In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell (Fig. 1; Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to implement the method of Tanaka on a vehicle-mounted battery.  One of ordinary skill would make such a modification for the purpose of controlling operations a vehicle battery cell based on a measured electrical impedance (Lee; ¶4 and 18).

Per claim 12, Tanaka in view of Lee teaches the motor vehicle as claimed in claim 11, wherein the at least one battery cell is configured as a lithium iron phosphate cell (Tanaka; ¶74).

Per claim 14, Tanaka does not explicitly teach the method as claimed in claim 2, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).

Per claim 15, Tanaka does not explicitly teach the method as claimed in claim 3, wherein an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.
In contrast, Lee teaches a motor vehicle comprising a controller that is configured to measure the electrical impedance of a battery cell, wherein the battery cell is modeled by a Randles Circuit Model (Fig. 2A; Abstract and ¶19). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that an equivalent circuit diagram of the at least one battery cell is used to determine the impedance, which comprises a parallel connection of a capacitor (Cl) and a first resistor (Rl) and a second resistor (Ri) in series with said parallel connection.  One of ordinary skill would make such a modification for the purpose of enabling predictive computations for one or more battery parameters (Lee; ¶19).


Claim Remarks
16.	Although claims 5-6 and 16-18 are rejected under 35 U.S.C. 112(b), the subject matter described in these claims is not taught or suggested by the prior art of record.  The prior art of record is silent on the predetermined map data defining at least one calibration point within an imaginary part of a curve of the impedance, wherein an additional detection of the state of charge by current integration is calibrated when the calibration point is exceeded.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852